Honorable R. E. Beasley
County Auditor
Collin county
McKlnney, Texas

Dear sir:                       Opinion Xumber O-4466
                                Rer Justice of the Peace - Inquests--
                                    Pees of offiaa.

       Your request for opinion has been received and carefully consid-
ered by this department. He quote from your request PS follows:

"Your answer to the following quertions will be highly appreciated:

"Recently the Justiae of the Peace, Precinot No. 1 held inquest in
Justias Precinct No. 5 over the dead bodies of six negross, supposedly
burned to death in their home. Question;

"(a) mbuld Justiceof Peace, Preoinot No. 1 be entitled to the fee, since
he was in Justios Pmoinot No. ST

"(b) All, ssimingly, died in the same manner; should he tax P fee for
saoh, or would he bs allowed only one fee?"

       Article 966, Vernon's Annotated Tex'asCods of Criminal Procedure,
provides1

"Any justioe of the peace shell be authorized, and it shall be his duty,
to hold inquests without P jury within his county, in the following cases~

       "1. libenP person diea in prison,
       "2. When any psrsbn is killed, or from any OPUSO dies an unnatural
           death, exoept under sentence of the law, or in the absence of
           one or more good witnesses.
       "3. When the body of P human being is found, and the oircumotanoea
           of his death are unknown.
       L4. When the circumstances of the death of any person are such as
           to lead to suspicion that he came to his death by unlawful
           m.e.nP."

       Article 975, Vernon's Annotated Cods of Criminal Prooedure of Texas,
reads 88 follows8
Honorable R. E. Beasley, Page 2 (O-4466)



"Witnesses shall be sworn and exsuninedby the justice and their testimony
reduced to writing by or under his direction, and subscribed by them."

          Artiole 976, V.A.C.C.P. reads as follows:

"The justice shall keep a book in which he shall make P minute of all the
proceedings relating to every inquest held by him. Suchminute shall set
forth:

           "1. The nature of the information given the justice, and by
whom given, unless he acts upon facts within his own knowledge.

          "2.    The time and place, wh@n and where, the inquest is held.

           "3. The name of the deceased, if knovm, or if not known, as
accurate P description of him a8 can be given.

           "4.   The finding by the justice at the inquest.

           "5. If any arrest is made of a suspected person before inquest
held, the n~me of the person and the fact of his arrest, as well as svery-
thing material which relates thereto, shall be noted."

          Article 987, V.A.C.C.P. reads as follows,

'The justice holding an inquest shall certify to the proceedings, and shall en-
close in an envelope the testimorrytaken, the finding of the justice, the bail
bonds, if any, and all other papers connected withthe inquest, shall seal up
such envelope and without delay deliver it properly endorsed to the clerk of
the district court, whhoshall safely keep the same in his office subject to
the order of the court."

          Article 1053, V.Q.C.C.P. provides8

“A justice of the peace shall be entitled, for an inquest on a dead body,
including certifying and returning the proceeding to the proper court, the
sum of five dollars, to be paid by the county. Xhen an inquest is held
over the dead body of a State penitentiary convict, the State shall pay the
inquest fees allowed by law of all officers, upon the approval of the ac-
county therefor by the ccmmissioners court of the county inwhich the in-
quest may be held and the superintendent of penitentiaries."

           Article 1054, V.A.C.C.P. provides:

"Any officer claiming pay for services mentionedin the preceding article shall
present to the cc--'-qioners court of the county, at a regular term of such
court, an account'therefor, verified by the affidavit of such claimant. If
such account be found correct the court shall order a draft to issue upon
the county treasurer in favor of the claimant for the amount due him. Such
account shall be filed and kept in the office of the county clerk."
Honorable R. E. Beasley, Page 3 (O-4468)




          We quote from 26 Texas Jurisprudence, page 797, ae follows:

"A justioe is authorized and it ie his duty in certain onuncrated circa-
stanoos to hold inquests into the death of any person-;:ithinh;c county.
He thus hao the authority and is charged with the duty, or a coroner at
oannmn law . . .*

           The office of an inquest oannot be disputed. Its nature and
object is that of a preliminary investigation conducted to ferret out in-
formation relative to those who have met violant, unnatural, or prison
deaths, and, if death by criminal agency is established, to secure legal
evidence ae a foundation for a criminal prosecution of the guilty. See
the following oaeesl

~oeime v. Woodnm of the *brld, 98 Tax. 376, 84 S.W. 4221
Gray v. State, 55 Cr. 'R.90, 114 6.W. 642, 22 L.R.A. (N. S.) 513;
Aetna Life Inc. Co. v. Lane, 152 Tax. 280, 121.5?7& (Zd) 986~
Pierson V. Glaveaton Co., (C. App.) 131 5.X (2d) 27;
6 R.C.L. 1168~
32 C.J., p. 678.

           In the oaee of Pierson v. Galveston County, the court adopts the
following language from 13 Am. Jur., p* 1081

"It ir neoeamary for a ooroner to determine whether a statute contemplator
the holding of an inqueet in a partioular caee. . . . Generally speaking,
the determination of the wuertion qhether an Inquest shall be held rests,
within oertain limitations, in the sound diroretion of the coroner."

           Opinion No. O-4396 of thlr department holde that a justioe of the
peaor may legally hold an inquert anywhere in hia oounty, regardlera of wheth-
er it in in his own justloe  precinot or not and receive a fee therefor under
the faots stated in said opinion. We enclose herewith a copy of said opinion
for your informtion.

           You we   rrspeotfully advised that It ir the opinion of thir depart-


1. Thr jurtioe of the peaoe had authority to hold inquerte amhere    in   hi#
oounty, either in or oufsidr of hir own preoinot.

2, Before the juetior would be mtltled to an inquert fee la any oaae he
would have to perfbnn the rrrviorr outlined in Artiole 976, errearingwit-
nrmwr and rrduoing their worn statements to writing) 978, tkeeping the
inquest records and minutre In the manner required by said ktiole
(oertlfying the prooredingr in the manner required by arid Artlole
Honorable R. E. Paaaley, Page 4 (O-4488)



3. If the justice determined that he should hold seprate inquests over
saoh of the six dead bodies, and did hold suoh six separate inquests per-
forming the ssrviosr and duties required by Articles 976, 978 and 987,
he would be entitled,to an inquest fee of $6 for each proceeding and in
thia ease P total of $30.

4. If the justice determined that he should hold one joint inquest pro-
ceeding and did hold only one inqus& prooeeding on the six dead bodies and
certified only one inquest proooeding, performing the services and dut$r*
reouired by Articlss 975, 978 and 987 he would only be entitled to (5 ~.
fee.

                                            Very truly yours

                                      &TTORHEY GEIWERALOF TEXAS

                                      By /a/W.    J. Fanning

                                             W.   J. Fanning
                                                    Assistant

APPRO'iEoARP 29, 1942
/s/GROVER SELLERS
FIRST ASSISTANT
ATTORNEY GHIER4L

PVJF:IM:egw                                       Approved
                                             Opinion Committee
                                                  ByBWB
                                                  Chaiman